DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gear mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 2, 8, 9, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al. (2021/0271294).  With respect to claim 1, Liao et al. discloses an electronic device, comprising: a flexible display (40) having a first region (A1) and a second region (A2); a first frame (20) supporting the first region (A1) and rotatable about a first axis (axis about at least shaft 143); a second frame (30) supporting the second region (A2) and rotatable about a second axis (axis about at least shaft 143) different than the first axis (axis about at least shaft 143); and a hinge module (10) connecting the first frame (20) and the second frame (30) and including a gear mechanism (142) (not shown) so the first frame (30) rotatable about the first axis (axis about at least shaft 143) and the second frame (30) rotatable about the second axis (axis about at least shaft 143) rotate in conjunction and synchronization with each other when the electronic device is folded and unfolded.  With respect to claim 2, Liao et al. discloses the electronic device of claim 1, wherein the hinge module (10) further comprises: a slot body (13a, 13b) fixed to either the first frame (20) or the second frame (30), and a gear body (14a, 14b) connected to the slot body (13a, 13b) and integrally rotatable with the slot body (13a, 13b) and guiding a linearly moving direction of the slot body (13a, 13b).  With respect to claim 8, Liao et al. discloses the electronic device of claim 1, wherein when rotating, the first frame (20) linearly moves in a direction toward or away from the second frame (30).  With respect to claim 9, Liao et al. discloses the electronic device of claim 2, wherein the hinge module (10) further comprises a connection pin (131) connecting the slot body (13a, 13b) and the gear body (14a, 14b), and wherein the connection pin (131) is fixed to one side of the gear body (14a, 14b) and guides a claim 11, Liao et al. discloses the electronic device of claim 2, wherein when rotating, the slot body (13a, 13b) slides with respect to the gear body (14a, 14b) in a direction toward or away from the gear body (14a, 14b).  With respect to claim 16, Liao et al. discloses a folding device, comprising: a first frame (20) disposed to be rotatable about a first axis (axis about at least shaft 143); a second frame (30) disposed to be rotatable about a second axis (axis about at least shaft 143) spaced apart and substantially parallel with the first axis (axis about at least shaft 143) the first axis; and a hinge module (10) connecting the first frame (20) and the second frame (30) and including a gear mechanism (142) so the first frame (20) rotatable about the first axis (axis about at least shaft 143) and the second frame (30) rotatable about the second axis (axis about at least shaft 143) rotate in conjunction and synchronization with each other when the folding device is folded and unfolded.
Allowable Subject Matter
Claims 3-7, 10, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to 3-7, 10, 12-15, and 17-20, patentability resides, at least in part, in the interconnection and interrelationship between the limitations as claimed and all of the other limitations of the base claims respectfully.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2021-12-02